Citation Nr: 0938759	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1980 to December 1984.  Service in Grenada is 
indicated by the record.  The Veteran is the recipient of the 
Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated March 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  During the course of the appeal, the 
Veteran moved to Arkansas; original jurisdiction now resides 
in the North Little Rock, Arkansas RO.

Procedural history

The PTSD claim

The Veteran was originally granted service connection for 
PTSD in a June 2004 rating decision, which assigned a 50 
percent disability rating.  In December 2004, the Veteran 
filed a claim seeking an increased disability rating for the 
service-connected PTSD.  That claim was denied by the RO in a 
March 2006 rating decision.  The Veteran disagreed with the 
denial and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in February 2008.  

In May 2009, the Veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  Immediately 
following the May 2009 hearing, the Veteran submitted 
additional evidence directly to the Board, accompanied by a 
written waiver of local consideration of this evidence.  This 
waiver is contained in the Veteran's claims folder.  See 38 
C.F.R. 
§§ 19.9, 20.1304(c) (2008). 

Hypertension, hearing loss, and TDIU claims

In September 2008 and October 2008, the Veteran filed claims 
of entitlement to service connection for bilateral hearing 
loss and hypertension, as well as entitlement to TDIU.  The 
Veteran's claims were denied in a January 2009 rating 
decision.  The Veteran expressed his disagreement with those 
denials in a statement dated January 2009.  A statement of 
the case (SOC) pertaining to those issues has yet to be 
issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where a notice of disagreement (NOD) is filed but a SOC 
has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.

The issues of the Veteran's entitlement to service connection 
for hypertension and bilateral hearing loss as well as his 
entitlement to TDIU are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, paranoia, hypervigilance, 
irritability, outbursts of anger, panic attacks, impairment 
of memory and concentration, disturbances of mood and 
motivation, suicidal ideation, impaired impulse control, 
difficulty adapting to stressful circumstances, and inability 
to establish and maintain effective relationships.  

2.  There is no evidence of gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
neglect of personal appearance or hygiene, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives or own name due 
to the service-connected PTSD.

3.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating of 70 
percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  Application of the extraschedular rating provisions is 
not warranted.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 50 percent 
disabling.

The Veteran seeks an increased disability rating for his 
service-connected PTSD in excess of 50 percent disabling.  
The issues of entitlement to service connection for 
hypertension and bilateral hearing loss as well as 
entitlement to TDIU will be separately addressed in the 
Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated February 2005, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the above-referenced VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  

The February 2005 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].  

The February 2005 letter specifically requested, "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know."  This complies with 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was revised, effective as of 
May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated February 2008.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to determining a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in the March 2009 supplemental statement of 
the case, following the issuance of the February 2008 letter.  
See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform a veteran:  (1) that, 
to substantiate a claim, a veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if a veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in the VCAA letter dated May 2008.  

As to first prong of the holding of Vazquez-Flores, in 
letters dated February 2005, February 2008, and May 2008, the 
Veteran was informed that he may submit evidence showing that 
his service-connected disability had increased in severity.  
In the February 2008 and May 2008 VCAA letters, the Veteran 
was informed that examples of evidence he should tell VA 
about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the Veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires a specific 
measurement or test result.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to this case.  Moreover, 
the Board notes that the Veteran was provided with the 
applicable schedular rating criteria for PTSD in the May 2008 
letter. 

As to the third prong of the holding in Vazquez-Flores, in 
the May 2008 VCAA letter, the RO informed the Veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the Veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the May 2008 VCAA letter the Veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

Further, the Veteran and his representative have not alleged 
that he received inadequate VCAA notice.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) [holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, Social Security 
Administration (SSA) records, and VA treatment records.  

Further, as the Board will discuss in detail below, the 
Veteran was afforded VA examinations in June 2005 and April 
2008 as to his service-connected PTSD.  
The VA examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past 
medical history, including his service treatment records, 
documented his current medical conditions, reviewed pertinent 
medical research, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran has retained the services of a 
representative He testified at a videoconference hearing 
before the undersigned Veterans Law Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
claim has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.



	(CONTINUED ON NEXT PAGE)


Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2008).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  
A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  

See 38 C.F.R. § 4.130 (2008) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks an increased disability rating in excess of 
the currently assigned 50 percent for his service-connected 
PTSD.

Mittleider concerns

In addition to PTSD, for which service connection has been 
established, the Veteran's treatment history indicates 
additional diagnoses of adjustment disorder, depressive 
disorder, as well as, alcohol and cocaine dependence, all of 
which are not currently service-connected.  See, e.g., the 
January 2009 VA discharge summary.

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
successfully differentiate between symptomatology associated 
with the Veteran's PTSD and that resulting from his 
adjustment disorder and depressive disorder.  However, there 
is competent medical evidence which pertains specifically to 
the symptomatology associated with the Veteran's well-
documented polysubstance abuse.  As will be discussed below, 
VA in-patient admission and discharge records document the 
Veteran's worsening psychological symptomatology [in 
particular, suicidal and homicidal ideation as well as 
delusions and hallucinations], during his periods of alcohol 
and cocaine dependence.  In contrast, discharge summaries 
document the resolution of these symptoms upon his resumption 
of sobriety.   

Accordingly, the Board will rely upon the medical evidence of 
record, particularly the VA in-patient admission and 
discharge summaries, to differentiate between the Veteran's 
PTSD symptomatology and that symptomatology which is directly 
associated with his polysubstance dependence.

Schedular criteria

As indicated above, a 70 percent disability rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

With respect to suicidal ideation, VA treatment records 
document that the Veteran considered and threatened suicide 
on multiple occasions.  See, e.g., VA treatment records dated 
November 2008 and February 2005.  Accordingly, the Board 
finds that suicidal ideation has been demonstrated by the 
medical evidence.

With regard to the Veteran's speech, there is no medical 
evidence that the Veteran experiences intermittently 
illogical, obscure, or irrelevant speech.  Also, the 
Veteran's examination and treatment records do not 
demonstrate evidence of obsessional rituals which interfere 
with routine activities.

It is well-documented in the evaluation reports and treatment 
records that the Veteran experiences depression, exaggerated 
startle response, hypervigilance, paranoia, and panic 
attacks.  A December 2006 VA in-patient reassessment note 
documented the Veteran's report that he experienced 
flashbacks three times per week and panic attacks four to 
five times per year.  A December 2007 VA discharge summary 
indicated that the Veteran exhibits a moderate level of 
depressive symptoms including "discouragement, low self-
esteem, guilt, indecisiveness, irritability, and loss of 
motivation."  The discharging physician also documented the 
Veteran's noted hypervigilance, paranoia, and exaggerated 
startle response at that time.

An April 2008 VA examiner documented the Veteran's report of 
"anger issues."  
At the June 2005 VA examination, the Veteran endorsed 
heightened irritability with outbursts of anger.  The board 
is aware that impaired impulse control is also demonstrated 
in connection with the Veteran's substantial history of 
alcohol and cocaine abuse, which is repeatedly documented in 
the record.  See, e.g., VA examination report dated June 2005 
and VA in-patient discharge summary dated December 2007.  
However, for the purposes of this decision the Board finds 
that impaired impulse control is also attributable to the 
service-connected PTSD. 

There is no medical evidence of record indicating that the 
Veteran experiences spatial disorientation.  Further, the 
June 2005 and April 2008 VA examiners both specifically 
reported that the Veteran was oriented to person, place, and 
time.  Additionally, the medical evidence does not indicate 
that the Veteran demonstrates a neglect of personal 
appearance and/or hygiene.  

There is substantial evidence that the Veteran displays an 
'inability to establish and maintain effective work and 
social relationships.'  The evidence of record demonstrates 
that the Veteran has not worked since 2002.  The Veteran 
testified that at that time he quit his janitorial job due to 
personality conflicts.  See the May 2009 Board hearing 
transcript, pg. 6.  Similarly, the Veteran told the April 
2008 VA examiner that "it is hard for him to work around 
people because he gets irritated and paranoid that people are 
watching him."  

The record shows that the Veteran is twice divorced and has 
an antagonistic relationship with his most recent ex-spouse.  
See the June 2005 VA examination report.  VA treatment 
records dated February 2005 document the Veteran's report 
that he "pulled a knife" on his then-wife during an 
argument.  See VA treatment record dated February 2005.  He 
has three adult children with whom he "does not get along" 
and one young son with whom he maintains a positive 
relationship.  
See, e.g., the June 2005 VA examination report.  The Veteran 
does maintain contact with his mother, with whom he speaks by 
telephone twice a week.  See the May 2009 Board hearing 
transcript, pg. 5.

Additionally, the medical evidence of record shows that the 
Veteran is socially isolated, avoids public interaction, and 
reports no recreational activities.  The Veteran has a 
difficult time maintaining friendships and tends to isolate 
himself socially by remaining at home.  See the VA 
examination report dated June 2005.  He told the April 2008 
VA examiner that he spends his time each day "just sitting 
in his apartment" and "there is essentially nothing that he 
does", although sometimes he will visit a neighbor.  

Additionally, the evaluation and treatment records, as well 
as the Veteran's own statements, indicate that he suffers 
from serious sleep impairment, nightmares, anxiety, impaired 
affect, impaired short and long term memory, and difficulty 
concentrating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Veteran does not have all of the symptomatology 
consistent with the assignment of a 70 percent rating, for 
example obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, 
or irrelevant, neglect of personal appearance of hygiene, or 
spatial disorientation.  However, having all of the symptoms 
found in the schedular criteria is not required for a 70 
percent rating to be assigned.  See 38 C.F.R. § 4.7 (2008).  
In the Board's estimation, symptomatology sufficient to 
approximate that which allows for the assignment of a 70 
percent rating has been demonstrated.

VA treatment records demonstrate that the Veteran has 
exhibited GAF scores as low as 21, which is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  
However, these low GAF scores were documented at the time of 
in-patient admission at which time the Veteran was 
experiencing delusions and paranoia that medical 
professionals specifically attributed to cocaine and alcohol 
abuse.  See, e.g., VA treatment records dated February 2008 
and November 2008.  Notably, the Veteran's symptoms largely 
resolved following in-patient treatment [i.e., 
detoxification], and GAF scores of 41 to 50 were regularly 
noted in the Veteran's evaluation and treatment records 
during periods of sobriety.  See VA treatment records dated 
November 2008 and VA examination reports dated June 2005 and 
April 2008.  The Board finds that the Veteran's GAF scores, 
absent those related to substance abuse, are consistent with 
the assignment of a 70 percent disability rating.

In summary, after a thorough review of the evidence, the 
Board finds that the impact of the Veteran's PTSD on his 
social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 70 
percent rating.  Criteria for the assignment of a 70 percent 
rating which have arguably been met or approximated include 
suicidal ideation, depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, difficulty adapting to stressful 
circumstances such as work, and inability to establish and 
maintain effective relationships.  Accordingly, the Board 
concludes that an increased rating to 70 percent is warranted 
based on the Veteran's manifested PTSD symptomatology.  See 
38 C.F.R. § 4.3 (2008).

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  For the reasons 
expressed immediately below, the Board has determined that 
the evidence does not support a conclusion that the Veteran 
has symptoms of total occupational and social impairment due 
to PTSD.

It is undisputed that the Veteran has a history of suicidal 
and homicidal ideation.  The Veteran has exhibited assaultive 
behaviors during the appeal period and was been placed on 
'Suicide and Assaultive Status' during recent in-patient 
treatment.  See VA discharge summary dated November 10, 2008.  
However, the medical evidence does not support a finding that 
such symptomatology is associated with his service-connected 
PTSD.  Rather, these episodes are reported to have been in 
conjunction with periods of alcohol and cocaine abuse.  
Notably, upon achieving his sobriety, the VA discharge 
summary indicated that the Veteran "is not an imminent risk 
of harming himself or others."  See VA discharge summary 
dated November 10, 2008.  This is pattern is consistently 
documented throughout the Veteran's multiple hospital 
admissions.  See, e.g., VA discharge summaries dated November 
2007, December 2008, and April 2009.  

Moreover, a causal relationship between the Veteran's 
polysubstance abuse and suicidal and homicidal ideation is 
specifically documented in several treatment records.  See, 
e.g., VA discharge summary dated December 2007.  

Similarly, the Veteran has, at times, endorsed visual and 
auditory hallucinations.  However, the competent medical 
evidence of record indicates that such hallucinations are 
specifically associated with his polysubstance abuse.  
See a VA treatment record dated August 2007.  Moreover, the 
Board finds that the occasional hallucinations endorsed by 
the Veteran do not rise to the level of 'persistent' as is 
required by the schedular criteria.

Further, there is no medical evidence that the Veteran 
exhibits gross impairment in thought processes or 
communication, disorientation to time and place, or the 
inability to perform activities of daily living including 
maintenance of minimal personal hygiene.  Although, as 
indicated above, there is evidence that the Veteran has 
impaired short and long term memory, the medical evidence 
does not show that he is unable to remember his own name or 
that of close relatives.  

A review of the medical evidence indicates that the Veteran's 
psychiatric symptomatology as due to his service-connected 
PTSD centers on his depression, hypervigilance, paranoia, 
anxiety, sleep impairment, difficulty concentrating, impaired 
affect, anger, irritability, and inability to establish and 
maintain effective relationships.  As detailed in the law and 
regulations section above, these symptoms are more congruent 
with a 70 percent disability rating.  Although there are at 
times certain symptoms consistent with a 100 percent rating, 
these have been attributed by competent medical evidence to 
his non service-connected polysubstance abuse. 

Accordingly, the Board finds that the symptomatology 
associated with the Veteran's PTSD approximates that which 
allows for the assignment of a 70 percent disability rating, 
and no higher.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2008).  

Initially, the Board notes that the RO has assigned temporary 
total evaluations based upon for periods in which the Veteran 
received in-patient psychiatric treatment:  September 28, 
2006 to January 1, 2007, April 16, 2007 to June 1, 2007, 
September 6, 2007 to December 1, 2007, and December 23, 2008 
to February 1, 2009.  [As was discussed above, it appears 
that these periods of hospitalization were cause by his 
substance abuse problems, not PTSD.]

With the exception of the temporary total evaluation periods, 
the Veteran's service-connected PTSD was been rated as 50 
percent disabling, effective July 2002.  
His claim for an increased disability rating for his service-
connected PTSD was filed on December 29, 2004.  Therefore, 
the relevant time period under consideration is from December 
29, 2003 to the present.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for the relevant time period under consideration.

The VA evaluation and treatment records demonstrate that the 
Veteran's PTSD symptomatology has been relatively consistent 
for the entire period under consideration.  Notably, VA 
examination and treatment records document the Veteran's 
feelings of depression and anxiety, as well as, his marital 
discord, and poor relationship with his children, as well as, 
social and occupation impairment.  See, e.g., VA treatment 
record dated November 2004 and VA examination report dated 
June 2005.  

Accordingly, after a careful review of the record, the Board 
can find no evidence to support a finding that the Veteran's 
service-connected PTSD symptomatology was more or less severe 
during the appeal period.  Accordingly, the 70 percent rating 
is assigned from December 29, 2003 forward [with the 
exception of the four temporary total ratings, as described 
above].

Extraschedular criteria

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating for his service-connected PTSD.  
However, he and his representative have suggested that the 
Veteran is unable to maintain gainful employment as a result 
of his PTSD symptomatology.  See, e.g, the May 2009 Board 
hearing transcript, pg. 6.

Concerning marked interference with employment, the Veteran 
is unemployed. 
He attributes his occupational impairment solely to his 
service-connected PTSD.  See the April 2008 VA examination 
report.  The Board has no reason to doubt that the Veteran's 
service-connected PTSD symptomatology has had a significant 
impact on his employment.  However, the Veteran's symptoms 
are congruent with the criteria for the current 70 percent 
disability rating ["occupational and social impairment with 
deficiencies in most areas"].  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

Crucially, the medical evidence demonstrates that the 
Veteran's occupational impairment is largely due to his 
polysubstance abuse and chronic homelessness.  Notably, a 
January 2008 discharge summary indicates that the Veteran was 
provided vocational rehabilitation services, which he "made 
poor use of."  These services were eventually discontinued 
due to the Veteran's relapse into polysubstance abuse.  

Moreover, although he noted the Veteran's report of 
occupational impairment due to PTSD, the April 2008 VA 
examiner specifically found that the Veteran's "PTSD 
symptoms [do not] preclude all employment."  

Accordingly, the Board has carefully evaluated the medical 
evidence and finds that the extent of the interference of the 
PTSD symptomatology with the Veteran's employment is 
specifically contemplated by the currently assigned schedular 
rating.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
PTSD.  Although the record demonstrates that the Veteran 
admitted himself for in-patient psychiatric and substance 
abuse treatment on multiple occasions during the appeal 
period, the medical evidence demonstrates that these 
admissions were largely due to exacerbations of the Veteran's 
psychological symptomatology due to his polysubstance abuse.  

Accordingly, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 70 percent 
disability rating, and no higher, for the Veteran's service-
connected PTSD.  


ORDER

An increased disability rating of 70 percent is granted for 
PTSD, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to TDIU.

As was described in the Introduction, the RO denied the 
Veteran's claims of entitlement to service connection for 
hypertension and bilateral hearing loss, as well as, 
entitlement to TDIU in a January 2009 rating decision.  The 
Veteran expressed disagreement with the January 2009 decision 
as to all three issues in a statement dated January 2009.  

In Manlincon, supra, the Court held that where a NOD is filed 
but a SOC has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a SOC 
may be issued.  Thus, the agency of original jurisdiction 
must issue a SOC as to the issues of entitlement to service 
connection for hypertension and bilateral hearing loss, as 
well as, entitlement to TDIU.



Accordingly, the case is REMANDED for the following action:

VBA should issue a SOC pertaining to 
the issues of entitlement to service 
connection for hypertension and 
bilateral hearing loss as well as 
entitlement to TDIU.  In connection 
therewith, the Veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


